COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Overton and Bumgardner
Argued at Salem, Virginia


CARL R. CRAWFORD
                                       MEMORANDUM OPINION * BY
v.       Record No. 2486-97-3         JUDGE NELSON T. OVERTON
                                            MAY 5, 1998
VIRGINIA RETIREMENT SYSTEM


          FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                      Richard S. Miller, Judge
           John E. Falcone (Smith & Falcone, on briefs),
           for appellant.

           Robert L. Walker, Assistant Attorney General
           (Richard Cullen, Attorney General; Brian J.
           Goodman, Assistant Attorney General, on
           brief), for appellee.



     Carl R. Crawford (claimant) was denied disability retirement

pursuant to Code § 51.1-156(B) because the Virginia Retirement

System (VRS) concluded he was not injured.   He contends on appeal

that 1) VRS was bound by a previous award from the Virginia

Workers' Compensation Commission (VWCC) which stated that

claimant was entitled to workers' compensation disability

benefits and 2) the VRS finding lacks substantial evidence to

support it.   Because we find that VRS is not bound by VWCC

disability awards and there is substantial evidence to support

the VRS finding, we affirm.

     The parties are fully conversant with the record in this

case and because this memorandum opinion has no precedential
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
value, no recitation of the facts is necessary.

     Claimant argues Code § 51.1-157(B) 1 "requires VRS to defer

to and adopt a Workers' Compensation award" when the VWCC has

found an applicant is disabled.    Subsection (B) speaks to

calculation of disability retirement benefits after disability

has been established, not before.   We find nothing in this

section nor any other code provision which supports claimant's

argument.   VRS retirement benefits are based on "medical

examination or a review . . . of pertinent medical records," Code

§ 51.1-156(E), not the decision of another administrative agency.
     Claimant's second contention, that VRS's denial lacks

substantial evidence in support, is equally misplaced.      VRS is

required to use a Medical Board to certify that a claimant is
     1
      Code § 51.1-157(B) states:

                 Workers' compensation guarantee. - If a
            member retires for disability from a cause
            which is compensable under the Virginia
            Workers' Compensation Act (Sec. 65.2-100 et
            seq.), the amount of the annual retirement
            allowance shall equal sixty-six and
            two-thirds percent of the member's average
            final compensation if the member does not
            qualify for primary social security benefits
            under the provisions of the Social Security
            Act in effect on the date of his retirement.
            If the member qualifies for primary social
            security benefits under the provisions of the
            Social Security Act in effect on the date of
            his retirement, the allowance payable from
            the retirement system shall equal fifty
            percent of his average final compensation. A
            member shall be entitled to the larger of the
            retirement allowance as determined under the
            provisions of subsection A or under the
            provisions of this subsection.



                                - 2 -
incapacitated, the disability is permanent and the claimant

should be retired.   Code § 51.1-124.23(B)(3).    Our review of this

determination asks only whether there was substantial evidence to

support it.    Code § 9-6.14:17.    "The phrase 'substantial

evidence' refers to 'such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.'"      Va. Real

Estate Comm. v. Bias, 226 Va. 264, 269, 308 S.E.2d 123, 125

(1983) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)).
     Dr. William Andrews found claimant was permanently disabled.

Drs. Morris McCrary and Gregory Helm found he could perform all

of the duties listed in his job description.     VRS chose to

believe the opinions of Drs. McCrary and Helm and lend less

weight to Dr. Andrews, as it was entitled to do.      See Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991) ("the appellate court does not retry the facts, reweigh

the preponderance of the evidence, or make its own determination

of the credibility of the witnesses").     The opinions of two

medical doctors is adequate to support VRS's decision.

     For the foregoing reasons, the denial of claimant's

application for disability retirement is affirmed.
                                                           Affirmed.




                                   - 3 -